Citation Nr: 1828402	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  01-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from October 22, 1975 through November 30, 1983.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from September 1964 to October 1975, to include a tour of duty in the Republic of Vietnam.  In August 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  This matter is on appeal from a May 2004 rating decision.  This case has a complex and lengthy procedural history, which was previously discussed in the May 2017 Board decision and is incorporated herein by reference.  

In May 2017, the Board remanded the appeal for referral of the case to the VA Under Secretary for Benefits or the VA Director of the Compensation Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b), and subsequent readjudication of the appeal.  In August 2017, a memorandum from the Director of the Compensation Service was obtained and considered whether a TDIU under 38 C.F.R. § 4.16(b) was warranted prior to August 8, 1988.  In December 2017, the appeal was readjudicated, with the Agency of Original Jurisdiction (AOJ) granting a TDIU effective from December 1, 1983.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Because there was a partial grant of benefits during the course of remand, the Board has recharacterized the issue on appeal on the first page of this decision.


FINDINGS OF FACT

1.  From October 22, 1975 through November 30, 1983, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated at 10 percent from October 22, 1975 to January 6, 1976 to April 4, 1977 (excluding a 100 percent rating under 38 C.F.R. § 4.29 from January 6, 1976 to April 1, 1976), rated at 30 percent from April 4, 1977 to January 6, 1979 (excluding a 100 percent rating under 38 C.F.R. § 4.29 from July 31, 1978 to September 1, 1978), and rated at 50 percent from January 1, 1981; and left ear hearing loss, rated at 0 percent. 

2.  Excluding the temporary 100 percent rating periods above, the combined rating from October 22, 1975 to April 4, 1977 was 10 percent; the combined rating from April 4, 1977 to January 1, 1981 was 30 percent; and the combined rating from January 1, 1981 through November 30, 1983 was 50 percent.   

3.  The Veteran reported that he had two years of college education, past relevant work experience as a cashier, security officer, and emergency response medical services technician, and had not worked since November 30, 1983.

4.  The Veteran was unable to secure or follow substantially gainful employment due to service-connected disabilities from October 22, 1975 through November 30, 1983.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the award of a TDIU from October 22, 1975 through November 30, 1983 have been met.  
38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting a TDIU from October 22, 1975 through November 30, 1983.  Because there is no effective date earlier than October 22, 1975 for a TDIU that is legally possible, VA's duties under VCAA do not apply to this claim.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

The Veteran seeks a TDIU from October 22, 1975 through November 30, 1983.  He contends that the service-connected PTSD has rendered him unemployable since service separation.  

For the relevant TDIU rating period from October 22, 1975 through November 30, 1983, the Veteran was service-connected for PTSD, rated at 10 percent from October 22, 1975 to January 6, 1976 to April 4, 1977 (excluding a 100 percent rating under 38 C.F.R. § 4.29 from January 6, 1976 to April 1, 1976), rated at 30 percent from April 4, 1977 to January 6, 1979 (excluding a 100 percent rating under 38 C.F.R. § 4.29 from July 31, 1978 to September 1, 1978, and from January 6, 1979 to January 1, 1981), and rated at 50 percent from January 1, 1981; and left ear hearing loss, rated at 0 percent.  Excluding the temporary 100 percent disability ratings under 38 C.F.R. § 4.29 previously noted, the combined rating from October 22, 1975 to April 4, 1977 was 10 percent; the combined rating from April 4, 1977 to January 1, 1981 was 30 percent; and the combined rating from January 1, 1981 (through November 30, 1983) was 50 percent.   

Because service connection is in effect for two or more disabilities for the TDIU rating period, and the combined rating is less than 70 percent during this period, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) were not met for the period from October 22, 1975 through November 30, 1983.  This case was previously referred to the Director of the Compensation Service for consideration of whether an award of a TDIU prior to August 8, 1988 was warranted under 38 C.F.R. § 4.16(b).  In August 2017, the Director of Compensation Service effectively reviewed TDIU eligibility under 
38 C.F.R. § 4.16(b) for the entire period of TDIU claim prior to August 8, 1988 and determined that the Veteran was unable to secure and follow any gainful occupation due to service-connected disabilities effective from December 1, 1983.

After review of the record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a TDIU are met from October 22, 1975 through November 30, 1983.  In December 2017, the AOJ resolved reasonable doubt in the Veteran's favor to find that the criteria for a TDIU were met effective from December 1, 1983, the day after the date the Veteran reportedly last worked.  See May 1984 VA Form 21-527.  As explained below, the evidence shows that the symptoms and functional impairment associated with the service-connected PTSD significantly interfered with the Veteran's ability to secure and maintain substantially gainful employment throughout the TDIU rating period at issue.  At the June 1976 VA examination, the Veteran reported that he was removed from his position with EMS due to "nerves" and was hospitalized for psychiatric symptoms.  The Veteran also reported that he was denied a job with the post office and believed that it was due to the service-connected psychiatric disability.  The June 1976 VA examiner noted that the Veteran's insight was lacking for his own inabilities and poor academic background and diagnosed moderate anxiety reaction in a passive-aggressive personality with acting out under the influence of alcohol and stress. 

Additionally, the Board notes that the Veteran was hospitalized for psychiatric treatment on multiple occasions totaling approximately two and a half years during the period from October 22, 1975 through November 30, 1983.  While the temporary total ratings were assigned for the periods of hospitalization, the multiple psychiatric hospitalizations are also relevant to the Veteran's employability because they adversely impacted the ability to obtain and maintain substantially gainful employment during the period.  A March 1976 VA hospitalization summary reveals that the Veteran was admitted for anxiety neurosis and a history of reactive psychosis from January 6, 1976 to March 4, 1976.  At the time of hospital admission, the Veteran presented with complaints of increasing tenseness, frequent periods of shortness of breath, hot feelings in forehead, headaches, and headaches for the last three years, as well as increasing problems with his temper and irritability.  The personality test data obtained during the hospitalization suggested a negativistic attitude, some weakness in perception of reality, fragile, repressive defenses and poor impulse control.  The March 1976 VA medical provider also noted that the Veteran was seen as potentially dangerous behaviorally under stressful conditions involving close emotional ties with others. 

An April 1977 VA hospitalization summary shows that the Veteran was admitted for treatment of anxiety from April 4, 1977 through April 6, 1977.  During that time, the Veteran had an episode of loss of control and related his problems to experiences in Vietnam.  The Veteran reported episodes of explosive outbursts and was in the woods when the police came and handcuffed him and sent him by ambulance to the hospital for a mental health workup.  The June 1977 VA special psychiatric examination notes that the Veteran had been unemployed since January 1976 when he entered the VA hospital, had since been denied jobs at a steel mill, a paper company, and an electric company, and reportedly had difficulty obtaining work because of the psychiatric condition.  

Although SSA records have been destroyed, the Veteran submitted a SSA letter noting that he was determined to be disabled for SSA purposes and began receiving payments on December 1, 1976.  On the May 1984 VA Form 21-527, the Veteran wrote that a vocational rehabilitation officer in September 1983 told him that he was unable to hold a job until he was able to get his psychiatric condition under control.  This statement is consistent with evidence showing multiple psychiatric hospitalizations from October 22, 1975 through November 30, 1983.    

The evidence shows that the Veteran performed some work during the appeal period; however, marginal employment shall not be considered substantially gainful employment.  On the May 1984 VA Form 21-527, the Veteran's reported earnings in the amount of $4,500 for the year prior to becoming totally disabled in November 1983 were well below the poverty threshold for a married male under age 65 with three children under the age of 18 years in 1982 ($11,512).  See Department of Commerce, Bureau of the Census, Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html; Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).

Thus, the evidence shows that the Veteran's past work history as a cashier, security officer, and emergency response medical services technician, and such positions likely required the ability to interact with the public and handle work-related stress appropriately.  During the TDIU period at issue, the service-connected PTSD significantly interfered with the ability to interact with the public and handle work-related stress appropriately, including as due to multiple psychiatric hospitalizations.  The symptoms and functional impairment associated with service-connected PTSD were the cause of the Veteran's marginal employment during the period from October 22, 1975 through November 30, 1983; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities alone, without regard to non-service-connected disabilities or age, were so incapacitating that substantially gainful employment was precluded from October 22, 1975 through November 30, 1983.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.
 

ORDER

A TDIU from October 22, 1975 through November 30, 1983 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


